BURD, Judge
(concurring):
I agree completely with the lead opinion written by our Chief Judge. I write separately merely to take issue with the suggestion in Senior Judge Spisak’s opinion, concurring in part and dissenting in part, that the portion of our decision in United States v. Ozores, 53 M.J. 670 (A.F.Ct.Crim.App.2000), which addresses United States v. Rock, 52 M.J. 154 (1999) should be overruled. Such action is unnecessary since the comments in Ozores about Rock are dictum. The issue in Ozores was sufficiency of credit awarded for an Article 13, UCMJ, 10 U.S.C. § 813, violation. We ruled it was without reference to the impact of Rock. See Ozores, 53 M.J. at 675.